
	
		I
		112th CONGRESS
		2d Session
		H. R. 6640
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2012
			Mr. Grijalva (for
			 himself and Mr. Gosar) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize a land exchange involving the acquisition of
		  private land adjacent to the Cibola National Wildlife Refuge in Arizona for
		  inclusion in the refuge in exchange for certain Bureau of Land Management lands
		  in Riverside County, California, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Certain
			 non-Federal lands adjacent to the Cibola National Wildlife Refuge in La Paz
			 County, Arizona, are desirable for Federal acquisition to protect important
			 riparian areas and migratory bird and other wildlife habitat.
			(2)The location of
			 certain Bureau of Land Management inholdings in Riverside County, California,
			 renders the land essentially useful only for farming and, therefore, of limited
			 use and enjoyment potential for the general public.
			(3)These Bureau of Land Management
			 in­hold­ings are appropriate for transfer to private ownership in exchange for
			 lands that will have higher public use values.
			(4)The acquisition of the non-Federal lands
			 adjacent to the Cibola National Wildlife Refuge will greatly increase
			 management efficiency of the refuge and promote public access, use, and
			 enjoyment of the refuge.
			2.Land exchange,
			 Cibola National Wildlife Refuge, Arizona, and Bureau of Land Management land in
			 Riverside County, California
			(a)Conveyance of
			 bureau of land management landIn exchange for the land described in
			 subsection (b), the Secretary of the Interior shall convey to River Bottom
			 Farms of La Paz County, Arizona, all right, title and interest of the United
			 States in and to certain Federal land administered by the Secretary through the
			 Bureau of Land Management consisting of a total of approximately 80 acres, and
			 more specifically described as Lot 4 of Section 24, Township 8 South, Range 22
			 East, San Bernardino Meridian, Riverside County, California. The conveyed land
			 shall be subject to valid existing rights, including easements, rights-of-way,
			 utility lines, and any other valid encumbrances on the land as of the date of
			 the conveyance under this section.
			(b)ConsiderationAs consideration for the conveyance of the
			 Federal land under subsection (a), River Bottom Farms shall convey to the
			 United States all right, title, and interest of River Bottom Farms in and to
			 two parcels of land contiguous to the Cibola National Wildlife Refuge in La Paz
			 County, Arizona, consisting of a total of approximately 40 acres and more
			 specifically described as follows:
				(1)The W½NW¼SE¼ of fractional Section 7,
			 Township 1 South, Range 23 West, Gila and Salt River Base and Meridian, La Paz
			 County, Arizona, which is also known as parcel number 301-05-005B-9.
				(2)The W½SW¼NE¼ of such Section 7, which is
			 also known as parcel number 301-05-008-0.
				(c)Equal value
			 exchangeThe values of the
			 Federal land and non-Federal land to be exchanged under this section shall be
			 equal or equalized by the payment of cash to the Secretary or River Bottom
			 Farms, as appropriate, pursuant to section 206(b) of the Federal Land Policy
			 Management Act (43 U.S.C. 1716(b)). The value of the land shall be determined
			 by the Secretary through an appraisal performed by a qualified appraiser
			 mutually agreed to by the Secretary and River Bottom Farms and performed in
			 conformance with the Uniform Appraisal Standards for Federal Land Acquisitions
			 (U.S. Department of Justice, December 2000).
			(d)Exchange
			 timetableThe Secretary shall complete the land exchange under
			 this section not later than one year after the date of the enactment of this
			 Act, unless the Secretary and River Bottom Farms mutually agree to extend such
			 deadline.
			(e)Administration
			 of acquired landThe land acquired by the Secretary under
			 subsection (b) shall become part of the Cibola National Wildlife Refuge and be
			 administered in accordance with the laws and regulations generally applicable
			 to the National Wildlife Refuge System.
			
